DETAILED CORRESPONDENCE

Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/19/2019 and 5/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The disclosure is objected to because “may any type” is an apparent typo of “may be any type” in published application paragraph [0035].  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities: “connected, to” is an apparent typo of “connected to,”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting tool connection” and “casing tong connection” in claim 1, “casing tong connection” in claim 8, and “casing tong handling tool” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, and 15  It is unclear what is “vertical” – the pipe handler or the pipe.  Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8.
Claim 1  The phrase “offset in a horizontal direction” renders the claim indefinite in that it requires that the connections themselves share a lateral plane.  It is suggested that the offset aspect be established using the longitudinal axes of such connections.  Depending on how such axes are described this may overcome this rejection.  Claims 2-7 depend from claim 1.
Claim 1  As discussed with respect to Section 112(f) above, this claim has invoked Section 112(f) as to “lifting tool connection” but the specification is unbounded with regard to corresponding structure.  At least the published application paragraph [0035] describes the 
Claims 2 and 9  The term “interference” renders the claims indefinite in that it is unclear whether the term requires interference with gripper head function or mere contact with the gripper head.  It is also unclear at what point in the lifting/connecting process the interference is prevented.
Claims 4 and 11  It is unclear whether “located” refers to mere positioning or whether it requires that the second arm be connected.  The latter has been presumed.
Claim 8  The phrase “offset in a horizontal direction” renders the claim indefinite in that it requires that the connection and the gripper themselves share a lateral plane.  It is suggested that the offset aspect be established using the longitudinal axes of such connection and gripper head.  Depending on how such axes are described this may overcome this rejection.  Claims 9-14 depend from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyadjieff (US4696207).
Claim 1  Boyadjieff discloses a vertical pipe handler [Figs. 1,22-24; abstract; col. 12, lines 3-59, col. 15, line 45 – col. 16, line 24] comprising: 
a lifting tool 39 including a gripper head 224; 
a lifting tool connection [positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7]; 
a casing tong handling tool 37,33 connected to the lifting tool by way of the lifting tool connection; 
the casing tong 227 handling tool including a casing tong connection 229 [Fig. 24; casing tong 227 connects at 229 to legs of 33] located toward a lower end of the casing tong handling tool [Fig. 22]; 
the casing tong connection being offset in a horizontal direction from the lifting tool connection [Fig. 22].
Claim 2  Boyadjieff, as discussed with respect to claim 1, discloses that the offset is by an amount effective to prevent interference between the gripper head and a tubular being handled by a casing tong 227 connected to the casing tong handling tool [the lack of interference is shown by the cooperation of the gripper head and the casing ton as to positioning the casing joint 220a].
Claim 3  Boyadjieff, as discussed with respect to claim 1, discloses a first arm located above, and connected, to the lifting tool 39 [Fig. 22; extending upwardly].
Claim 5  Boyadjieff, as discussed with respect to claim 1, discloses the lifting tool connection being located on the gripper head [positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7].
Claim 6  Boyadjieff, as discussed with respect to claim 1, discloses the lifting tool connection being located below the gripper head [positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7].
Claim 7  Boyadjieff, as discussed with respect to claim 1, discloses the lower end of the casing tong handling tool including at least one non-vertical leg [Fig. 24; the leg extending leftward to the connection at the leftmost 229], the casing tong connection being located toward one end of the at least one non-vertical leg [i.e., at the leftmost 229].
Claim 8  As discussed at claim 1, Boyadjieff discloses a vertical pipe handler [Figs. 1,22-24; abstract; col. 12, lines 3-59, col. 15, line 45 – col. 16, line 24] comprising: a casing tong handling tool 37,33 connected at one end [the end positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7] to a lifting tool 39 having a gripper head 224: and a casing tong connection 229 [Fig. 24; casing tong 227 connects at 229 to legs of 33] located toward a lower end of the casing tong handling tool [Fig. 22]; the casing tong connection being offset in a horizontal direction from the gripper head [Fig. 22; offset from at portions of the gripper head 224].
Claim 9  Boyadjieff, as discussed with respect to claim 8, discloses that the offset is by an amount effective to prevent interference between the gripper head and a tubular being handled by a casing tong 227 connected to the casing tong handling tool [the lack of interference is shown by the cooperation of the gripper head and the casing ton as to positioning the casing joint 220a].
Claim 10  Boyadjieff, as discussed with respect to claim 8, discloses a first arm located above, and connected, to the lifting tool 39 [Fig. 22; extending upwardly].
Claim 12  Boyadjieff, as discussed with respect to claim 8, discloses a connection of the casing tong handling tool to the lifting tool being located on the gripper head [positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7].
Claim 13  Boyadjieff, as discussed with respect to claim 8, discloses a connection of the casing tong handling tool to the lifting tool being located on the gripper head [positioned on the lower side of 39,24 (see Fig. 22), similar to 121 on Fig. 7].
Claim 14  Boyadjieff, as discussed with respect to claim 8, discloses the lower end of the casing tong handling tool including at least one non-vertical leg [Fig. 24; the leg extending leftward to the connection at the leftmost 229], the casing tong connection being located toward one end of the at least one non-vertical leg [i.e., at the leftmost 229].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff in view of Huseman et al. (US20130008644) [Huseman].
Claim 15  As discussed at claims 1 and 8, Boyadjieff discloses a method for controlling a casing tong 227 on a drill floor [Figs. 1,22-24; abstract; col. 12, lines 3-59, col. 15, line 45 – col. 16, line 24], the method comprising: an arm [as identified at claim 1] of a vertical pipe handler that is connected to a lifting tool 39, the lifting tool including a gripper head 224 and a casing tong handling tool [Fig. 22], the casing tong 227 being connected to the casing tong handling tool [Fig. 24; casing tong 227 connects at 229 to legs of 33]; wherein the casing tong is placed in a position to connect two tubulars 220a,220 together [abstract; col. 12, lines 3-59, col. 15, line 45 – col. 16, line 24] or, after connection of the two tubulars, moves the casing tong away from the position [abstract; col. 12, lines 3-59, col. 15, line 45 – col. 16, line 24].
Boyadjieff further discloses a control station 42 for the centralized monitoring and control of the apparatus [col. 8, lines 9-29].
Boyadjieff does not explicitly disclose the method being executed by a microprocessor with associated software, or the method comprising: sending one or more commands to an arm of the vertical pipe handler that is connected to the lifting tool, the lifting tool including the 
Huseman discloses a computer 38 based method for controlling and coordinating the operation of a lifting device and a tongs device in removing and disassembling and/or installing and assembling a series of tubular members disposed within a wellbore the method involving sequentially sensing the presence of a series of joints and automatically triggering the lifting device and tongs device in response thereto, the computer including at least a microprocessor and software for outputs causing the foregoing [Figs. 1,2; abstract; para. 0023].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Boyadjieff to include a computer system, e.g., microprocessors and software for the monitoring and controlling all the use of the Boyadjieff apparatus and methods, including the capability to of commanding, e.g., the arm, casing tongs, and other of the apparatus to effect the connection of the two tubulars.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that all or some of the Boyadjieff apparatus and methods would be automatically accomplished using computer-based enablement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guidry (US20080245575) discloses all the limitations of at least claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676